UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 31, 2011 Macquarie Equipment Leasing Fund, LLC (Exact name of registrant as specified in its charter) Delaware 333-154278 26-3291543 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 225 Franklin St., 17th Floor, Suite 1700, Boston, MA (Address of principal executive offices) (Zip Code) (617) 457-0645 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01.Other Events. Macquarie Equipment Leasing Fund, LLC published a press release dated October 31, 2011 announcing its purchase of two aircraft jet engines.A copy of the press release is furnished herewith as Exhibit 99.1 Item 9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description Press Release dated October 31, 2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MACQUARIE EQUIPMENT LEASING FUND, LLC Date:October 31, 2011 By:/s/ David Fahy David Fahy President of the Manager 3 EXHIBIT INDEX Exhibit Number Description Press Release dated October 31, 2011 4
